Citation Nr: 0418114	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  96-21 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1984 to 
December 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on 
February 8, 2000.  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in October 2000 
when it was remanded for additional development.  This case 
was before the Board again in January 2003 when the Board 
undertook additional development of the appellant's claim 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
However, 38 C.F.R. § 19.9(a)(2) was invalidated by the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit").  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, in May 2003 this case was remanded by the Board to 
the RO for initial consideration of the additional evidence. 


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate her claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by her and which portion, if any, VA 
would attempt to obtain on her behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  Prior to October 1996, only the earlier criteria for 
rating the appellant's bronchial asthma are applicable.

4.  With respect to the period of time subsequent to October 
1996, neither the pre-October 1996 criteria nor the amended 
criteria for rating the appellant's bronchial asthma are more 
favorable to the appellant.

5.  The appellant's bronchial asthma is currently manifested 
by asthma attacks controlled with daily inhalational 
bronchodilator therapy and recent pulmonary function tests 
that do not show a ratio of Forced Expiratory Volume in one 
second (FEV-1) to Forced Vital Capacity (FVC) of less than 
80% or FEV-1 of less than 100% of predicted value; she is not 
under continuous treatment with systemic corticosteroid or 
immunosuppressive medications, and the frequency of asthma 
attacks precludes only heavy manual labor.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for bronchial asthma have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6602 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

State and private medical records show treatment of the 
appellant for exacerbations of acute bronchial asthma in 
September 1993 and November 1993.

VA medical records dated from September 1994 to May 2001 show 
treatment of the appellant for exacerbations of asthma in 
1994 (month undated), August 1995, October 1995 (three 
times), November 1995, December 1995 (two times), April 1996 
(three times), June 1996, September 1996, October 1996, March 
1997, February 1999, and May 2001.

At a May 1994 VA trachea and bronchi examination, the 
appellant complained of chest tightness and wheezing almost 
constantly despite steroid therapy administered orally and on 
nebulizer.  She had sought emergency room treatment 
approximately one month previously.  She had daily asthma 
attacks.  She had dyspnea on minimal efforts and at rest.  
Bronchial asthma was diagnosed.  Pulmonary function tests in 
June 1994 showed that the ratio of Forced Expiratory Volume 
in one second (FEV-1) to Forced Vital Capacity (FVC) was 74%.  
The FEV-1 was 86% of predicted value.  Post-bronchodilator 
testing showed FEV-1/FVC of 80% and FEV-1 of 95% of predicted 
value.

Service medical records from the Puerto Rico Air National 
Guard show that pulmonary function tests in January 1996 
indicated that the FEV-1/FVC was 72%.  The FEV-1 was 90% of 
predicted value.  Post-bronchodilator testing showed FEV-
1/FVC of 71% and FEV-1 of 81% of predicted value.  J. Z., M. 
D. (Dr. Z.), diagnosed the appellant with bronchial asthma.  
The appellant reported a history of frequent episodes of 
fatigue, shortness of breath, difficulty in breathing, chest 
tightness, and dry cough.  She had had frequent episodes of 
asthma since joining the Puerto Rico National Guard in 1991.  
Her situation was very particular in that the episodes of 
fatigue were related to stress situations.  In April 1996 the 
appellant was medically disqualified from continued service 
in the Puerto Rico Air National Guard due to bronchial 
asthma.

At a May 1997 VA trachea and bronchi examination, the 
appellant reported that she had almost daily chest tightness 
without good response to medication therapy.  She had been 
treated frequently at the VA emergency room for intravenous 
therapy, most recently a few days previously.  There was no 
dyspnea on efforts.  Bronchial asthma was diagnosed.  
Pulmonary function tests in April 1997 showed that the FEV-
1/FVC was 82%.  The FEV-1 was 100% of predicted value.

At an April 1999 VA respiratory examination, the appellant 
reported that she had lost her job due to her bronchial 
asthma condition and frequent absences.  Bronchial asthma 
episodes had been decreasing in frequency since she had been 
on her current medication.  She complained of a marked 
decrease in her exercise tolerance.  She had previously done 
exercises in track and field.  She had had multiple episodes 
of emergent treatment with intravenous medications.  The most 
recent episode had been one month previously.  She complained 
of dyspnea on exertion upon climbing one-half of a flight of 
stairs.  She had had approximately three asthma attacks per 
week, for which she sought emergent care if there was no 
response to her medications.  Asthma was diagnosed.  
Pulmonary function tests showed that the FEV-1/FVC was 85%.  
The FEV-1 was 122% of predicted value.

At the February 8, 2000 hearing, the appellant testified that 
she had been unable to pursue a course of vocational 
rehabilitation because she was caring for her children and 
was therefore unable to work toward a college degree.  Her 
previous work experience had been in clerical jobs.  She had 
last been employed in 1995 when she worked as a medical clerk 
for five months.  That employment had ended in September 1995 
because of a lack of sufficient funds and health problems 
related to her asthma.  She was no longer able to exercise 
regularly.  Taking the medication required to control her 
symptoms created feelings of nervousness.  Her asthma was 
treated at VA facilities approximately every three months.  
She had last had an asthma attack approximately three years 
previously.  Without the medication used to control her 
attacks, the attacks would return.  She felt that prospective 
employers discriminated against her due to her medical 
disability.  

At a May 2002 VA respiratory examination, the appellant 
reported having been diagnosed with asthma in 1984.  She had 
been hospitalized once, in April 1993, for asthma 
exacerbation.  She also reported several incidents of 
emergent treatment for her symptoms.  She explained that her 
asthma was under control only while she used her medication.  
The appellant complained of a dry cough that turned 
productive with yellowish sputum with upper respiratory tract 
infections.  She denied hemoptysis and anorexia.  She 
complained of dyspnea on exertion upon climbing two flights 
of stairs.  The appellant stated that her asthmatic attack 
was under control while she used her medications, but, on 
rainy days or when she was exposed to pollen or dust, she 
developed asthma exacerbation that could be as frequent as 
three times per week, especially on cold, humid days.  The 
appellant worked as an executive secretary but had recently 
been discharged from her job.  She reported no absences due 
to asthma exacerbation.  On examination, she weighed 177 
pounds, and was five feet and two inches tall.  Her blood 
pressure was 100/70, and her heart rate was 76 beats per 
minutes.  Her respiratory rate was 14 breaths per minute.  
She was obese and in no acute distress.  Her heart rhythm was 
regular.  There was no third heart sound.  Her chest was 
symmetric to expansion.  Her lungs were essentially clear to 
auscultation.  There were no wheezes, rales, or rhonchi.  The 
extremities were without clubbing or cyanosis.  There was no 
history of cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension.  The appellant reported weight gain 
of approximately 30 pounds over the previous two-year period.  
X-ray examination of the appellant's chest showed clear lung 
fields.  Asthma was diagnosed.  Pulmonary function tests 
showed that the FEV-1/FVC was 80%.  The FEV-1 was 104% of 
predicted value.

In April 2003 the examiner who conducted the April 1999 and 
May 2002 VA respiratory examinations provided a supplemental 
examination report.  The examiner opined that although 
repeated pulmonary function tests showed normal FEV-1, the 
frequency of the appellant's asthma attacks precluded only 
heavy manual labor.  The medications used to treat the 
appellant's asthma were cromolyn inhaler, which is a mast 
cell stabilizer and was used by the appellant every six 
hours; albuterol inhaler, which is a bronchodilator and was 
used by the appellant every eight hours or as needed; and 
flunisolide, which was a local corticosteroid and was used by 
the appellant twice per day.  The appellant was not under 
continuous treatment with systemic corticosteroid nor 
immunosuppressive medications.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, a 
substantially complete application was received on October 5, 
1993.  Thereafter, in a rating decision dated in May 1995, 
the appellant's claim was denied.  Only after that rating 
action was promulgated did VA, on September 19, 2001, provide 
notice to the appellant regarding what information and 
evidence is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on September 19, 
2001, was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by Board at that time, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated.  
In May 2003 the Board remanded the appellant's case to the 
AOJ for readjudication.  A Supplemental Statement of the Case 
(SSOC) was provided to the appellant in August 2003.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The September 19, 2001 letter complied with 
these requirements.

Additionally, the Board notes that the September 19, 2001 
letter to the appellant properly notified her of her 
statutory rights.  That is, even though the letter requested 
a response within 60 days, a recently enacted amendment to 
the VCAA clarified that the one-year period within which 
evidence may be submitted does not prohibit VA from making a 
decision on a claim before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, the appellant's service 
medical records, VA medical records, the appellant's VA 
vocational rehabilitation folder, and private medical 
records.  There is no indication that relevant (i.e., 
pertaining to treatment for service-connected disability) 
records exist that have not been obtained.  Indeed, in 
response to an October 2002 telephone call from the RO, the 
appellant responded that she had no additional evidence to 
add.  As for VA's duty to obtain a medical examination, the 
appellant was provided VA examinations in May 1994, May 1997, 
April 1999, and May 2002.  A supplemental medical report was 
filed in April 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further, the RO's efforts 
have complied with the instructions contained in the October 
2000 and May 2003 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of her claim or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate her claim.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

The appellant's service-connected bronchial asthma has been 
rated under Diagnostic Code 6602.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996), including the 
rating criteria for evaluating respiratory disorders.  See 61 
Fed. Reg. 46720-46731 (September 5, 1996).  This amendment 
was effective October 7, 1996.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to October 7, 
1996, the Board cannot apply the revised regulations.

The RO considered both the old regulations and the new 
regulations in a June 2000 Supplemental Statement of the Case 
and provided the rating criteria.  Therefore, the appellant 
and her representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to October 1996, a 30 percent disability rating was 
assigned under Diagnostic Code 6602 for moderate bronchial 
asthma manifested by rather frequent paroxysms of asthmatic-
type breathing (separated by only 10 to 14-day intervals), 
with moderate dyspnea on exertion between asthmatic attacks.  
A 60 percent rating required severe bronchial asthma 
manifested by frequent attacks (one or more attacks weekly), 
with marked dyspnea on exertion between attacks, only 
temporary relief by medication, and more than light manual 
labor being precluded.  A 100 percent rating required 
pronounced symptoms, with very frequent asthmatic attacks, 
severe dyspnea on slight exertion between attacks, and marked 
loss of weight or other evidence of severe impairment of 
health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under the amended rating criteria, Diagnostic Code 6602 
provides a 30 percent rating for bronchial asthma with FEV-1 
of 56 to 70 percent of the predicted value; or FEV-1/FVC of 
56 to 70 percent of the predicted value; or the need for 
daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for bronchial asthma with FEV-1 of 40 to 
55 percent of the predicted value; or FEV-1/FVC of 40 to 55 
percent of the predicted value; or at least monthly visits to 
a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
for bronchial asthma is warranted for FEV- 1 of less than 40 
percent of the predicted value; or FEV-1/FVC less than 40 
percent of the predicted value; or more than one attack per 
week, with episodes of respiratory failure; or when daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is required.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2003).

The Board finds that, in this case, neither the old nor the 
amended rating criteria are more favorable to the appellant's 
claim.  The Board concludes that, regardless of which set of 
rating criteria are applied, the objective medical evidence 
shows disability that more nearly approximates that which 
warrants the assignment of a 30 percent disability rating 
than a 60 percent disability rating.  See 38 C.F.R. § 4.7 
(2003).  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the appellant's disability in her favor; however, 
the preponderance of the evidence is against the assignment 
of a disability rating greater than 30 percent.

Although the Board has considered the appellant's entire 
medical history, recent treatment records present a clear, 
consistent picture of the appellant's level of respiratory 
functioning.  Relevant pulmonary function tests showed FEV-
1/FVC of 82% and FEV-1 of 100% of predicted value in April 
1997, FEV-1/FVC of 85% and FEV-1 of 122% of predicted value 
in April 1999, and FEV-1/FVC of 80% and FEV-1 of 104% of 
predicted value in May 2002.  The appellant's bronchial 
asthma is treated with daily inhalational bronchodilator 
therapy.  Attacks of asthma are relieved by her medication.  
She is not under continuous treatment with systemic 
corticosteroid nor immunosuppressive medications.  The 
frequency of her asthma attacks precludes only heavy manual 
labor.

With regard to the old criteria, the appellant is precluded 
from heavy manual labor only; therefore, she is capable of 
performing more than light manual labor.  Her asthmatic 
attacks are generally controlled by her medication, although 
attacks could occur as often as three times per week.  She 
had the dyspnea upon exertion of climbing stairs; however, 
her medication controlled her symptoms.  The appellant's 
symptoms more nearly approximate the criteria for a 30 
percent disability rating than the criteria for a 60 percent 
disability rating.  Although the frequency of the appellant's 
attacks during exposure to certain climate changes is more 
than weekly, the overall disability picture is one of 
symptoms controlled by her medication.  Any dyspnea is 
relieved by medication, and the appellant is capable of more 
than light manual labor.  Accordingly, although the 
appellant's bronchial asthma does produce serious effects, it 
does not warrant a 60 disability rating under the old 
criteria.

With regard to the amended criteria, the recent evidence 
shows that since October 1996 the lowest FEV-1/FVC result was 
80% and the lowest result for FEV-1 as a percentage of the 
predicted value was 100%.  The appellant has not required 
monthly visits to physicians for care of exacerbations.  She 
has not required treatment with systemic corticosteroid or 
immunosuppressive medications.  In order to evaluate the 
appellant's bronchial asthma as 60 percent disabling, it is 
required that the severity of the disability more nearly 
approximate the criteria for that rating than for the lower 
rating.  Because the appellant meets none of the bases for a 
60 percent disability evaluation, a higher rating is not 
warranted under the amended regulations.

Accordingly, the preponderance of the evidence demonstrates 
that a disability rating greater than 30 percent under either 
the old or the amended criteria is not warranted.  In 
exceptional cases where a schedular evaluation is found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003).

The Board notes first that the schedular evaluations for the 
disability in this case are not inadequate.  Higher ratings 
are provided for impairment due to respiratory disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  Except for one time, in April 1993, the 
appellant has not been hospitalized for her service-connected 
bronchial asthma; therefore, her disability has not required 
frequent periods of hospitalization.  It is undisputed that 
the appellant's service-connected disability has an adverse 
effect on her employment, but it bears emphasizing that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2003).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to a disability rating greater than 30 percent 
the appellant's service-connected bronchial asthma is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



